DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 06/17/2022. As directed by the amendment: claims 23-24, 27-29, 31-33, 35-36, 38, 41-42 have been amended; claims 1-22 have been canceled; and no new claims have been added. Thus, claims 23-42 are presently pending in this application.
Applicant’s amendments to claims have overcome the objections and 112(b) rejections previously set forth in the office action mailed 03/21/2022.

EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Michael Jandron on 7/7/2022. 
The application has been amended as follows: 
Claim 42, line 30, “release the releasable rotational locking interface” is amended as follows: “release the releasable 

Allowable Subject Matter
 Claims 23-42 are allowed over the prior arts of records.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Moser et al. (US 2017/0209651), Enggaard (US 2017/0173268), Morris (WO 2016/055628), Wilden (WO 2014/166920).
Regarding claim 23, the cited prior arts fail to disclose/teach among all the limitation or render obvious a drug delivery device comprising a locking system with a locking feature, a block feature, and a release member wherein the release member is rotatable between a first angular position – the releasable locking interface is established – and a second angular position – the releasable locking interface is released at least temporarily, wherein when the release member is in the first angular position, the drug delivery device is switchable between a decrementing configuration and a driving configuration wherein in the decrementing configuration, the releasable locking interface is established, and in the driving configuration, the releasable locking interface is released, in combination with the total structure and function as claimed. No combination of prior art was found to teach or suggest each and every element of claim 23.
Regarding claim 41, the cited prior arts fail to disclose/teach among all the limitation or render obvious a drug delivery device comprising a locking system with a locking feature, a block feature, and a release member wherein the release member is rotatable between a first angular position – the releasable locking interface is established – and a second angular position – the releasable locking interface is released at least temporarily, wherein the drug delivery device further comprises a support feature such that the support feature radially and/or axially supports the locking feature in the first position but allows radial and/or axial movement of the locking feature in the second position, wherein when the support feature is in the first position, the release member is in the first angular position, when the support feature is in the second position, the release member is in the second angular position, wherein the drug delivery device comprises at least one unidirectional interface different from the releasable locking interface, in combination with the total structure and function as claimed. No combination of prior art was found to teach or suggest each and every element of claim 41.
Regarding claim 42, the cited prior arts fail to disclose/teach among all the limitation or render obvious a drug delivery device comprising a locking system with a locking feature, a block feature, and a release member wherein a locking member comprises a plurality of locking features such that each of the plurality of locking features is flexible to radially and/or axially deflected to release the releasable locking interface but react a rotational, angular or tangential force, in combination with the total structure and function as claimed. No combination of prior art was found to teach or suggest each and every element of claim 42.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783